DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At least claims 1, 11 and 17 recite the limitation “phase drift” without providing a corresponding definition for what this limitation is intended to mean. Looking to the instant specification for guidance, no additional information is provided therein, which seems to imply that applicant is relying on a common art-specific definition of the limitation. However, searching for a common definition of “phase drift” yields inconsistent and varying results. For instance, one article suggests that “phase drift is usually regarded as a floor noise that can be extracted from the phase result after demodulation”. [“Eliminating Phase Drift for Distributed Optical Fiber Acoustic Sensing System with Empirical Mode Decomposition”, article by Yuejuan Lv, et al. 2019]. According to an article on Research Gate,  “phase drift was defined as the difference between the maximum and the minimum of the measured phase”. [“Performance of a FPGA-based Direct Digitising Signal Measurement Module for MIT”, article by Ralf Patz, et al. 2010].
Therefore, a uniformly accepted definition of “phase drift” is not readily available to one of ordinary skill in the art. For purposes of examination, this limitation will be interpreted as a simplified version fitting both of the definitions collected above, as being a difference in phase.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural relationship is that among the “optical mixer”, “the mixed optical signals”, and the remaining claimed system components. As claimed, it is unclear how the optical mixer operates with respect to the remaining claimed system functions, and therefore it is unclear where the optical mixer is intended to be employed within the system and thus where the mixed optical signals come into play, as both the optical mixer function and structural relationship to other system components are not described or defined in the claims. For purposes of examination the optical mixer will be interpreted as being within the reception path of the optical signals.

Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the necessary vectors or scalar quantities that allow for the claimed dot product to be determined. That is to say, the claims fail to establish any vectors or scalar values that are required to determine the dot product as recited. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-5, 11, 13-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0246215).
Claim 1 and claims 11 and 17 mutatis mutandis: Yang teaches an autonomous vehicle control system [described in 0003] comprising: 
one or more processors [0047 describes a software implementation of the disclosed system which inherently includes at least one processor]; and
one or more computer-readable storage mediums storing instructions that are operable, when executed by the one or more processors, cause the one or more processors to perform operations []0047 describes a software implementation of the disclosed system which inherently includes at least one computer-readable storage medium] including: 
receiving a plurality of electrical signals that are respectively associated with (i) a plurality of optical signals provided by a laser [0030-31 describe ranging sensors including laser time of flight of sensors, which inherently include a laser transmitter. It is understood in the art of optical transmitters that electrical signals are converted into optical signals] and (ii) a plurality of returned optical signals that are responsive to the plurality of optical signals provided by the laser [0030-31 describe ranging sensors which inherently include a laser receiver. It is understood in the lidar art that optical signals are transmitted from a laser transmitter, reflected off of an object to be measured, and received at an optical receiver]; 
determining a phase drift of a first electrical signal of the plurality of electrical signals with respect to a second electrical signal of the plurality of electrical signals [0041 describes generating a reference phase signal indicating the timing of the center of each optical pulse (associated with a corresponding electrical pulse as explained above) received by a reference SPAD array. The time of flight of the optical pulses is based on the time difference between each optical phase signal and the reference signal.]; 
determining an internal reflection signal based on the phase drift [0038 describes that the reference SPAD array receives an internal reflection of the transmitted optical pulses]; 
determining a range to an object by adjusting a third electrical signal of the plurality of electrical signals using the internal reflection signal [0039 describes desired or necessary signal compensation based on a control signal, and that range estimation is based on the delay between each transmitted optical pulse and corresponding return optical pulse received by a target – the signal may be any number in a succession, with the third signal corresponding to the control signal, for instance]; and 
operating a vehicle based on the determined range to the object [the premise of the entire disclosure is to describe an entire system that lends to the autonomous operation of a vehicle, which may be in the form of object avoidance, accurate/safe landing, etc.].
The combination of embodiments cited herein would be obvious to one of ordinary skill in the art because the disclosure of Yang describes them as usable together, such as the laser time of flight sensors and the phase difference determination.

	Claims 2 and 18 mutatis mutandis: Yang teaches adjusting the first electrical signal of the plurality of electrical signals to reduce the phase drift [adjustment of any electrical signal to reduce phase drift would come in the form of compensating the control signal, subsequent measurement of a moving object, adjusting optical signal transmission delay, etc, all as supported by the disclosure of Yang].

	Claims 4 and 13 mutatis mutandis: Yang teaches a modulator that is configured to modulate the plurality of optical signals provided by the laser to generate a plurality of modulated optical signals prior to the one or more processors receiving the plurality of electrical signals [0039 describes a laser modulation circuit].

	Claims 5 and 14 mutatis mutandis: Yang teaches one or more optical components [lens(es) 204 and/or 206]; and an optical coupler that is configured to transmit the plurality of modulated optical signals through the one or more optical components for a first plurality of measurements, and receive the plurality of returned optical signals for the first plurality of measurements, wherein the internal reflection is indicative of an internal reflection of the one or more optical components [0040 describes combining output of all of the SPAD cells of an array into a single line, and which corresponds to both the transmission of signals and the reception of signals based on the circuit diagram of fig. 2, e.g. delay detection unit 214 which is illustrated in more detail in fig. 3 as unit 300].

Claim(s) 3, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0246215) in view of Winograd (“High Sensitivity Internal Reflection Spectroelectrochemistry for Direct Monitoring of Diffusing Species Using Signal Averaging” 1971.
Claims 3 and 19 mutatis mutandis:  Yang explicitly lacks, but Winograd teaches determine the internal reflection signal by averaging the plurality of electrical signals [throughout the disclosure of Winograd and generally in the abstract, internal reflection is determined via signal averaging techniques].
It would be obvious to combine the teaching of Yang to include the signal averaging technique(s) to determine internal reflection of Winograd for the purpose of improving signal to noise ratio.

Claim 12: Yang teaches adjusting, by the one or more processors, the first electrical signal of the plurality of electrical signals to reduce the phase drift [adjustment of any electrical signal to reduce phase drift would come in the form of compensating the control signal, subsequent measurement of a moving object, adjusting optical signal transmission delay, etc, all as supported by the disclosure of Yang].
Yang explicitly lacks, but Winograd teaches determining the internal reflection signal by averaging the plurality of electrical signals [throughout the disclosure of Winograd and generally in the abstract, internal reflection is determined via signal averaging techniques].
It would be obvious to combine the teaching of Yang to include the signal averaging technique(s) to determine internal reflection of Winograd for the purpose of improving signal to noise ratio.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0246215) in view of Smith (US 2019/0318206).
Claim 6: Yang teaches an optical detector that is configured to generate a respective electrical signal of the plurality of electrical signals for each of the first plurality of measurements [fig. 2, target SPAD 210].
Yang explicitly lacks, but Smith teaches an optical mixer that is configured to generate a plurality of mixed optical signals for the first plurality of measurements [0068 describes mixing reflected optical signal(s) with a local optical signal].
It would be obvious to combine the teaching of Yang to include the received and local signal mixing of Smith for the purpose of determining both the range to a point on a target object and velocity of the corresponding point.

	Claim 7: Yang teaches a parameter of the first electrical signal and a parameter of the second electrical signal comprise a phase of the internal reflection signal for each of the first plurality of measurements [0041 describes generating a reference phase signal indicating the timing of the center of each optical pulse (associated with a corresponding electrical pulse as explained in the rejection of claim 1) received by a reference SPAD array. The time of flight of the optical pulses is based on the time difference between each optical phase signal and the reference signal and 0038 describes that the reference SPAD array receives an internal reflection of the transmitted optical pulses].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0246215) in view of Smith (US 2019/0318206) and further in view of Sharma (US 2019/0324205).
Claim 8: Yang explicitly lacks, but Sharma teaches determine the parameter of the first electrical signal based on a dot product measurement [abstract].
It would be obvious to combine the teaching of Yang to include the dot product determination of Sharma for the purpose of determining a phase difference between an optical signal and a reflected portion of the optical signal.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0246215) in view of Smith (US 2019/0318206) and further in view of Winograd (“High Sensitivity Internal Reflection Spectroelectrochemistry for Direct Monitoring of Diffusing Species Using Signal Averaging” 1971.
Claim 9: Yang explicitly lacks, but Winograd teaches determining an average over a second plurality of measurements including one or more measurements of the first plurality of measurements of the electrical signal, wherein the average is determined based at least in part on the phase of the internal reflection signal for each of the second plurality of measurements [throughout the disclosure of Winograd and generally in the abstract, internal reflection is determined via signal averaging techniques based on phase]; and determining a corrected return signal based at least in part on (i) the average over the second plurality of measurements and (ii) the electrical signal for at least one of the first plurality of measurements [the disclosure of Winograd describes compensation/correction technique(s) in the form of sensitivity variation, which allows for measurement adjustment as needed or desired].
It would be obvious to combine the teaching of Yang to include the signal averaging technique(s) to determine internal reflection of Winograd for the purpose of improving signal to noise ratio.

Claim 10: Yang teaches the one or more processors operate the vehicle based on the corrected return signal [the premise of the entire disclosure is to describe an entire system that lends to the autonomous operation of a vehicle, which may be in the form of object avoidance, accurate/safe landing, etc. based on making necessary or desired manipulation to system results, including return signal compensation].

Claim(s) 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0246215) in view of Sharma (US 2019/0324205).
Claim 15: Yang teaches a parameter of the first electrical signal and a parameter of the second electrical signal comprise a phase of the internal reflection signal for each of the first plurality of measurements [0041 describes generating a reference phase signal indicating the timing of the center of each optical pulse (associated with a corresponding electrical pulse as explained in the rejection of claim 11) received by a reference SPAD array. The time of flight of the optical pulses is based on the time difference between each optical phase signal and the reference signal and 0038 describes that the reference SPAD array receives an internal reflection of the transmitted optical pulses].
Yang explicitly lacks, but Sharma teaches determining the parameter of the internal reflection signal based on a dot product measurement [abstract].
It would be obvious to combine the teaching of Yang to include the dot product determination of Sharma for the purpose of determining a phase difference between an optical signal and a reflected portion of the optical signal.

Claim 20: Yang explicitly lacks, but Sharma teaches determine the parameter of the first electrical signal based on a dot product measurement [abstract].
It would be obvious to combine the teaching of Yang to include the dot product determination of Sharma for the purpose of determining a phase difference between an optical signal and a reflected portion of the optical signal.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0246215) in view of Sharma (US 2019/0324205) and further in view of Winograd (“High Sensitivity Internal Reflection Spectroelectrochemistry for Direct Monitoring of Diffusing Species Using Signal Averaging” 1971.
Claim 16: Yang explicitly lacks, but Winograd teaches determining an average over a second plurality of measurements including one or more measurements of the first plurality of measurements of the electrical signal, wherein the average is determined based at least in part on the phase of the internal reflection signal for each of the second plurality of measurements [throughout the disclosure of Winograd and generally in the abstract, internal reflection is determined via signal averaging techniques based on phase]; and determining a corrected return signal based at least in part on (i) the average over the second plurality of measurements and (ii) the electrical signal for at least one of the first plurality of measurements [the disclosure of Winograd describes compensation/correction technique(s) in the form of sensitivity variation, which allows for measurement adjustment as needed or desired].
It would be obvious to combine the teaching of Yang to include the signal averaging technique(s) to determine internal reflection of Winograd for the purpose of improving signal to noise ratio.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Tuesday, 7:00AM-3:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645